—In an action to recover damages, inter alia, for fraud, the defendants Jordan Berkman and Arlyne Berkman appeal from an order of the Supreme Court, Putnam County (Shapiro, J.), dated June 25, 1997, which denied their motion to dismiss the complaint insofar as asserted against them for failure to state a cause of action and failure to comply with the specificity requirements of CPLR 3016 (b).
Ordered that the order is affirmed, with costs.
The complaint stated a cause of action against the appellants sounding in fraud with sufficient specificity so as to comply with CPLR 3016 (b) (see, Black v Chittenden, 69 NY2d 665; Lanzi v Brooks, 43 NY2d 778, 780; F.S. Intertrade Off. Prods. v Babina, 199 AD2d 95; Lawatsch v Cooney, 20 App Div 470). Miller, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.